

116 S657 IS: To amend title XXVII of the Public Health Service Act to establish requirements with respect to prescription drug benefits.
U.S. Senate
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 657IN THE SENATE OF THE UNITED STATESMarch 5, 2019Mr. Braun introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend title XXVII of the Public Health Service Act to establish requirements with respect to
			 prescription drug benefits.
	
		1.Requirements with respect to prescription drug benefits
 (a)In generalSubpart II of part A of title XXVII of the Public Health Service Act (42 U.S.C. 300gg–11 et seq.) is amended by adding at the end the following:
				
 2729A.Requirements with respect to prescription drug benefitsA group health plan or a health insurance issuer offering group or individual health insurance coverage shall not, and shall ensure that any entity that provides pharmacy benefits management services under a contract with any such health plan or health insurance coverage does not, receive from a drug manufacturer a reduction in price or other remuneration with respect to any prescription drug received by an enrollee in the plan or coverage and covered by the plan or coverage, unless—
 (1)any such reduction in price is reflected at the point of sale to the enrollee; and (2)any such other remuneration is a flat fee-based service fee that a manufacturer of prescription drugs pays to a pharmacy benefit manager for services rendered to the manufacturer that relate to arrangements by the pharmacy benefit manager to provide pharmacy benefit management services to a health plan or health insurance issuer, if certain conditions established by the Secretary are met, including requirements that the fees are transparent to the health plan or health insurance issuer..
 (b)Effective dateSection 2729A of the Public Health Service Act, as added by subsection (a), shall take effect on January 1, 2020.